Citation Nr: 1110869	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-48 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder.

2.  Entitlement to service connection for a respiratory disorder to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified before the undersigned Acting Veteran's Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

The issue of entitlement service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic major depressive disorder was diagnosed during the Veteran's military service, and is currently diagnosed.  


CONCLUSION OF LAW

Major depressive disorder is due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his current psychiatric problems are related to his military service with the United States Navy from July 1977 to July 1997.  Specifically, the appellant notes that he was treated for chronic major depressive disorder during military service and that his psychiatric problems have continued since military service.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. Id.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Factual Background

Service treatment records show that the appellant was psychiatrically normal on examination for enlistment in June 1977.  In October 1994 the appellant was seen for a loss of interest in usual activities, loss of libido, poor job performance, short-term memory disturbances, short fuse worsening over the last 9 to 10 months, and increased difficulty sleeping.  He was diagnosed with probable depression and was referred for an evaluation by the psychiatric department.  

Mental Health clinic records of October 1994 show the appellant was seen for an evaluation of a dysphoric mood, decreased energy, sleep disturbance, and decreased appetite.  Examination revealed he was oriented times four, mood was depressed, affect was restricted, there was no memory deficit, no illusions, delusions or hallucinations, and no suicidal or homicidal ideations.  He was diagnosed with major depressive disorder.  He was sent for a medication evaluation, depression management classes and individual psychotherapy.  

A closing mental health record of August 1995 noted the appellant was treated for major depressive disorder with an initial diagnosis made in October 1994.  It was noted he underwent individual treatment sessions through February 1995 and was prescribed Prozac.  He was noted to be stable and improved.  No more medication was prescribed and no diagnosis was noted under Axis I.  

In a Report of Medical History of February 1997 associated with his retirement examination the appellant noted he had experienced depression.  

Post service, the appellant underwent a VA psychiatric examination in August 2009.  At the time, the examiner diagnosed him with dysthymic disorder and opined the dysthymic disorder was not due to the diagnosis of depression in service.  

A private psychiatric examination report of October 2010 conducted by Dr. N.A.L., a private psychologist, notes a diagnosis of major depressive disorder.  The examiner noted the appellant reported being irritable and moody since his early 20s.  He noted the appellant first reported symptoms of depression in October 1994.  The appellant reported that his symptoms returned shortly after he was taken off of medication but he did not seek additional treatment.  He reported continuing through his military career with his depression fluctuating.  After a mental examination, the examiner diagnosed the appellant with moderate recurrent major depressive disorder.  He noted that other practitioners had diagnosed the appellant with bipolar disorder and dysthymic disorder.  However, he explained the diagnosis of major depressive disorder was more consistent with the symptomatology.  He explained the appellant appeared to have a low grade depression between his episodes.  He explained that the medical records and self-report suggest he experienced his first depressive episode with relative sudden onset (8-10 months) and that diagnostic criterion D specifies that no major depressive episode can occur during the first two years of the disturbance.  Therefore, regarding the appellant's lower grade depression, it was more consistent with major depressive disorder, in partial remission.  He further stated that he did not think any changes in diagnosis reflect the development of any new and separate condition, but rather a reflection of the progression of the appellant's disorder first diagnosed during his active military service as major depressive disorder.  He opined that the appellant's depressed mood had its onset during military service.  He explained that individuals who suffer from major depressive disorder are at an increased risk of future episodes.  The disorder may vary over time, either relapsing and remitting or progressing, but the underlying diagnosis does not completely go away.  He noted that he had reviewed available medical records, government records, had conducted psychological testing and a 90 minute evaluation of the appellant.


Analysis

The appellant clearly has a current diagnosis of chronic depression.  Indeed, while the October 2010 private psychologist did not use the term "chronic," he did explain that the appellant's disability is such that it never goes away, and that it varies over time either relapsing, remitting or progressing.  The question thus becomes, whether depression was shown to be chronic in service.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Here, the appellant's depression was treated in service with medication and individual treatment lasting close to a year, thus reinforcing the conclusion of chronicity, as opposed to an acute episode, or situational depression.  Moreover, while he was later on taken off the medication while still in service, he has stated that he continued to suffer from depression and that it returned shortly after being taken off the medication.  The appellant is competent to so state.  See Jandreau.  Moreover, the Board finds his testimony and accounts of continued symptomatology to be credible.  The Board concedes that his depression was noted to be "resolved" in 1995.  However, as explained by the October 2010 private psychologist, the appellant's condition is such that it will fluctuate through time, even remitting at times, but that it never goes away.  This explanation should remove any ambiguity raised by the disposition in service.  

The appellant is competent to describe his symptoms in service.  As noted above, he has described his symptoms starting in service and continuing through and since service, despite the treatment in service.  As above, the appellant is competent to so state.  Moreover, he is found to be credible in his accounts.  

In sum, although the evidence regarding chronicity of clinical depression in service is not overwhelming, it need not be.  In the Board's view, the evidence adequately demonstrates that the appellant had onset of a chronic acquired psychiatric disability (major depressive disorder) during service, and that he currently has the same chronic disability.  The Board finds it unlikely that the post-service diagnosis of major depressive disorder is unrelated to the in-service diagnosis of major depressive disorder.  There is nothing in the record to disassociate the current diagnosis of major depressive disorder with the in-service diagnosis of the same condition.  The private examination of October 2010 is adequate in that it was conducted by a skilled professional who reviewed the available service treatment records and private treatment records,  interviewed the appellant, and conducted a full psychiatric examination.  Moreover, the October 2010 private examiner provided detailed explanations and reasoning for his opinion and findings.  As such, there is no reason to question the competency and reliability of the report.  

Accordingly, under the provisions of 38 C.F.R. § 3.303(b), service connection for major depression is warranted.  To the extent that the appellant has other psychiatric diagnoses at this time, the Board does not attempt to distinguish the manifestations.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for an acquired psychiatric disorder manifested by major depressive disorder is granted.


REMAND

The appellant also seeks service connection for a respiratory disorder to include as due to asbestos exposure during military service.  Asbestos exposure in service has been conceded.  

The appellant underwent a VA examination in August 2009.  At the time he was diagnosed with smoking-related chronic obstructive pulmonary disease (COPD) which the examiner opined was not related to asbestos exposure in service.  

Private treatment records of January 2006 reveal chest x-rays showing a vague nodular shadow in the right upper lobe which subsequently resolved itself.  

An October 2009 statement from Dr. J.A.B., the appellant's private physician, notes that the Veteran's chest films and CT (computed tomography) scan showed pleural plaques.  It further notes that these are commonly related to asbestos exposure and that the findings do show early interstitial lung disease and he may have early asbestosis.  He noted further follow-up would be needed.  

Considering the October 2009 statement from J.A.B., the Board is of the opinion that an additional VA examination is needed prior to deciding the appellant's claim.  As noted, the appellant's exposure to asbestos in service has been conceded.  Moreover, the October 2009 statement notes that the appellant may have asbestosis and that clinical findings do show early interstitial lung disease.  This post-dates the VA examination of August 2009.  Moreover, while pulmonary function tests were conducted as part of the August 2009 VA examination, no chest x-rays appear to have been conducted.  A new examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the appellant for a VA examination to determine the nature and etiology of any respiratory disorder the appellant may currently have.  All appropriate tests should be conducted to include pulmonary functions test, chest x-rays and CT scans.  The examiner should clearly state all respiratory disorders currently found.  The examiner should specifically state whether the appellant has any indication of pleural plaques and whether he has asbestosis.  For any respiratory disorder found the examiner should specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the respiratory disorder is related to service or was aggravated by service, including asbestos exposure in service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  The claims file should be made available to the examiner.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

2.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


